DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          DEBRA K. ASHER,
                             Appellant,

                                    v.

                       McCORMICK 105, LLC,
                            Appellee.

                              No. 4D19-2237

                              [March 5, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No. CACE
18002083.

  Debra K. Asher, Fort Lauderdale, pro se.

  Evan R. Raymond of Howard Law Group, Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

MAY, CIKLIN and GERBER, JJ., concur

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.